Citation Nr: 0726597	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-34 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral nuclear 
sclerotic cataracts, to include as due to ionizing radiation.

2.  Entitlement to service connection for diplopia related to 
left superior oblique palsy, to include as due to ionizing 
radiation.

3.  Entitlement to service connection for photophobia, to 
include as due to ionizing radiation.

4.  Entitlement to service connection for sterility, to 
include as due to ionizing radiation.

5.  Entitlement to service connection for eczema, lichens 
simplex type, to include as due to ionizing radiation.

6.  Entitlement to service connection for tinea cruris and 
tinea pedis with onychomycosis, to include as due to ionizing 
radiation.

7.  Entitlement to service connection for skin cancers, to 
include as due to ionizing radiation.

8.  Entitlement to service connection for actinic and 
seborrheic keratosis, to include as due to ionizing 
radiation.

9.  Entitlement to service connection for boils, to include 
carbuncle, furuncle, and chalazion, to include as due to 
ionizing radiation.

10.  Entitlement to service connection for acne, to include 
as due to ionizing radiation.

11.  Entitlement to service connection for extremely dry 
skin, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel









INTRODUCTION

The veteran served on active military duty from March 1946 to 
April 1947.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The competent evidence of record demonstrates that 
bilateral nuclear sclerotic cataracts (cataracts) are not 
related to active service.  

2.  The competent evidence of record demonstrates that 
diplopia related to left superior oblique palsy (diplopia) is 
not related to active service.

3.  The competent evidence of record demonstrates that 
photophobia is not related to active service.

4.  The evidence of record does not demonstrate a current 
diagnosis of sterility.

5.  The competent evidence of record demonstrates that 
eczema, lichens simplex type (eczema), is not related to 
active service.

6.  The competent evidence of record demonstrates that tinea 
cruris and tinea pedis with onychomycosis (tinea cruris and 
pedis) are not related to active service.

7.  The competent evidence of record demonstrates that skin 
cancers are not related to active service.

8.  The competent evidence of record demonstrates that 
actinic and seborrheic keratosis (keratosis) are not related 
to active service.

9.  The competent evidence of record demonstrates that boils, 
to include carbuncle, furuncle, and chalazion (boils), are 
not related to active service.

10.  The evidence of record does not demonstrate a current 
diagnosis of acne.  

11.  Extremely dry skin is not a disability for VA purposes.


CONCLUSIONS OF LAW

1.  Cataracts were not incurred in or aggravated by active 
military service, nor may they be presumed to have been so 
incurred, to include as due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

2.  Diplopia was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

3.  Photophobia was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

4.  Sterility was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

5.  Eczema was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

6.  Tinea cruris and pedis were not incurred in or aggravated 
by active military service, nor may they be presumed to have 
been so incurred, to include as due to ionizing radiation 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

7.  Skin cancers were not incurred in or aggravated by active 
military service, nor may they be presumed to have been so 
incurred, to include as due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

8.  Keratosis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

9.  Boils were not incurred in or aggravated by active 
military service, nor may they be presumed to have been so 
incurred, to include as due to ionizing radiation exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

10.  Acne was not incurred in or aggravated by active 
military service, to include as due to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).

11.  Extremely dry skin was not incurred in or aggravated by 
active military service, to include as due to ionizing 
radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for cataracts, diplopia, photophobia, 
sterility, eczema, tinea cruris and pedis, skin cancers, 
keratosis, boils, acne, and extremely dry skin, to include as 
due to ionizing radiation exposure, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to initial adjudication of the veteran's 
claims, September 2004, November 2004, and March 2005 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letters did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for all of the above-noted disabilities.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to these 
claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's available service personnel records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
RO development revealed that the veteran's service medical 
records were likely destroyed, presumed to have been lost in 
a 1973 fire at the National Personnel Records Center (NPRC) 
facility located in St. Louis, Missouri.  As such, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  In addition, although VA 
is required to provide a medical examination when such an 
examination is necessary to make a decision on a claim, none 
is required in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  Such development is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  
Here, as is discussed further below, the evidence of record 
does not establish an inservice incurrence of any of the 
claimed disabilities or suggest a nexus to active service.  
There is no indication in the record that any other 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

The veteran contends that his disabilities are the result of 
inservice radiation exposure.  

Service connection for a disability based upon exposure to 
radiation can be awarded on three different legal bases.  
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain 
types of cancer that are presumptively service connected 
specific to radiation-exposed veterans.  See 38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Second, radiogenic diseases 
may also be presumptively service connected.  See 38 C.F.R. § 
3.311.  Third, service connection may be granted when it is 
established that a disease diagnosed after discharge from 
service was otherwise incurred during active service, 
including as a result of exposure to radiation.  See 38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Under the first basis, a radiation-exposed veteran is a 
veteran who, while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  38 C.F.R. § 3.309(d)(3).  A 
radiation-risk activity is onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki, Japan during a specific 
time period, internment as a POW in Japan, or service at 
several gaseous diffusion plants in the United States.  
38 C.F.R. § 3.309(d)(3).  The diseases eligible for 
presumptive service connection are leukemia, other than 
chronic lymphocytic leukemia, cancer of the thyroid, breast, 
pharynx, esophagus, stomach, small intestine, and pancreas, 
multiple myeloma, non-Hodgkin's lymphoma, cancer of the bile 
ducts or gall bladder, primary liver cancer, unless cirrhosis 
or hepatitis B is indicated, cancer of the urinary tract, 
bronchiolo-alveolar carcinoma, and cancer of the bone, brain, 
colon, lung, or ovary.  38 C.F.R. § 3.309(1)(2).  Here, the 
veteran does not allege, and the evidence does not show, any 
participation in a radiation-risk activity, occupation of 
Hiroshima or Nagasaki, internment as a POW, or service at a 
gaseous diffusion plant.  Accordingly, the veteran is not 
entitled to presumptive service connection for any of the 
claimed disabilities under 38 C.F.R. § 3.309.

Under the second basis, service connection may be granted on 
the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. § 
3.311.  Radiation exposure includes atmospheric nuclear 
weapon testing participation, the occupation of Hiroshima and 
Nagasaki, Japan, or other exposure claims.  38 C.F.R. 
§ 3.311(a).  Radiogenic diseases include all forms of 
leukemia except chronic lymphatic leukemia, cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, and salivary gland, 
multiple myeloma, posterior subcapsular cataracts, non-
malignant thyroid nodular disease, ovarian cancer, 
parathyroid adenoma, tumors of the brain and central nervous 
system, cancer of the rectum, lymphomas other than Hodgkin's 
disease, prostrate cancer, and any other cancer.  38 C.F.R. 
§ 3.311(b)(2)(i).  Except for skin cancer, the veteran's 
claimed disabilities are not listed radiogenic diseases and 
the veteran did not submit any evidence indicating that the 
claimed disabilities are radiogenic diseases.  38 C.F.R. 
§ 3.311(b)(2); 38 C.F.R. § 3.311(b)(4).  Although skin cancer 
is a radiogenic disease, the veteran does not assert 
participation in a nuclear weapon test, occupation of 
Hiroshima or Nagasaki, or any specific claim or incident of 
radiation exposure.  Without this information, no further 
research into whether radiation exposure occurred can be 
conducted.  38 C.F.R. § 3.311(a)(2)(iii).  The veteran's 
available personnel records do not indicate any radiation 
exposure.  Accordingly, presumptive entitlement to service 
connection for the claimed disabilities is not warranted 
under 38 C.F.R. § 3.311.

Under the third basis, service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to establish service connection for 
the veteran's claimed disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records, as noted above, are 
presumed destroyed in the fire at the NPRC.  The only 
available service record is the veteran's service discharge 
examination which noted normal skin.  The veteran's service 
personnel records indicated the veteran was awarded the Army 
of Occupation Medal and the World War II Victory Medal.  

In April 1976 private medical records, the veteran reported 
recurrent hand rash with cracking and tenderness for the past 
20 years.  The assessment was eczema, lichen simplex type.  
In a January 1978 private record the veteran reported a rash 
of three weeks.  The assessment was eczematization secondary 
to xerosis.  A February 1978 private record assessed 
eczematization secondary to xerosis.  In an undated private 
medical record, the veteran reported a rash of the hands of 
20 years.  He also noted skin trouble on his legs.  

In a March 1993 private medical record, the microscopic 
diagnosis was basal cell carcinoma of the right lower eyelid.  
A May 1994 private record diagnosed left eye irritated 
keratosis, rule out squamous cell carcinoma and right arm 
irritated hemangioma.  In April 1995 private records, the 
veteran reported the onset of diplopia in the last 10 to 15 
years.  It was noted that diplopia was likely congenital.  
Another April 1995 record diagnosed left superior oblique 
palsy, probably congenital.  A May 1995 private record 
assessed an eyelid furuncle.  A July 1996 private record 
assessed tinea cruris.  April 1997 private records noted the 
veteran was seen for cataract evaluation.  A July 1997 
private record assessed tinea pedis with onychomycosis and 
seborrheic keratosis.  A September 1998 private medical 
record assessed actinic keratosis.  An April 1999 private 
record diagnosis was right cheek basal cell carcinoma.  A May 
1999 record diagnosed basal cell carcinoma of the 
eyelid/cheek.  An August 1999 private record assessed actinic 
keratosis.

June 2000 private medical records noted tinea cruris.  August 
and December 2001 private records diagnosed actinic 
keratosis.  A June 2002 private record microscopic diagnosis 
was left nose basal cell carcinoma.  A September 2002 private 
record assessed basal cell carcinoma and rash of the right 
arm and chest.  A December 2002 private record noted rash of 
4 months all over the body.  A June 2003 private record 
assessed actinic keratosis.  An October 2003 record noted 
carbuncle of the eyelid.  A November 2003 private record 
noted carbuncle and furuncle.  

A November 2003 VA medical record assessed prostate cancer.  
Physical examination showed no dermatosis or hives.

In an April 2004 private medical record, the veteran reported 
recent cataract surgery.  He was having problems in bright 
light.  A May 2004 private record assessed diplopia.  Another 
May 2004 private record noted sensitivity to bright light and 
noted that in June 1946, the veteran was in Yokohama, Japan 
about 80 miles from the site of the Nagasaki atomic bomb.  

In a May 2004 lay statement, the veteran stated that he had 
no skin problems prior to service.  He reported that he had a 
boil while he was in Japan that he self-treated.  He stated 
that after service he had skin and eye problems.  He reported 
that he had continuing skin problems, boils, rashes, 
extremely dry skin, skin cancers, and eye sensitivity to 
light.

In a June 2004 private medical record, the veteran reported 
that his eyes were sensitive since having his cataracts 
removed.

In an October 2004 lay statement, the veteran stated that he 
was sent to Japan 7 months after the bombs were dropped in 
Hiroshima and Nagasaki.  The veteran reported that he was 
sent to Yokohama and Tokyo to patrol the cities.  Then, a few 
weeks later he began taking trains back and forth from Tokyo 
to Sapporo as an Army courier.  He reported that while he was 
in Japan, he had persistent boils and upon his return he had 
dry skin, skin cancers, and sensitivity to light.

A November 2004 private medical record noted that the 
veteran's bilateral cataracts had been removed.  A May 2005 
private record diagnosed basal cell carcinoma of the right 
cheek.

Initially the Board notes that service connection is not 
warranted for extremely dry skin because that is a clinical 
symptom and not a diagnosed disability.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that a 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  In addition, the 
Board notes that service connection is not warranted for 
sterility or acne, as the evidence of record does not contain 
a diagnosis of either of those disabilities.  Degmetich, 104 
F.3d at 1333.  Accordingly, service connection is not 
warranted for extremely dry skin, sterility, or acne.  

The Board finds that the evidence of record does not support 
a finding of service connection for any of the remaining 
claimed disorders.  There is evidence of record of current 
diagnoses of cataracts, diplopia, photophobia, eczema, tinea 
cruris and pedis, skin cancers, keratosis, and boils.  
Degmetich, 104 F.3d at 1333.  But there is no inservice 
evidence of any of the claimed disabilities.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of 
inservice incurrence or aggravation of a disease or injury).  
The veteran does assert that he had boils while in Japan, but 
no other lay or medical evidence of record supports that 
contention.  In addition, the other evidence of record does 
not indicate a relationship between the claimed disabilities 
and active service, to include radiation exposure.  Hickson, 
12 Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Eczema was 
not diagnosed until 1976, about 30 years after service 
discharge, although it was reported that onset was in 1956, 
which is still 10 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Diplopia was assessed as beginning in the 1980's; 
keratosis, cataracts, tinea cruris and pedis, skin cancers, 
and boils were not diagnosed until the 1990's; and 
photophobia was not diagnosed until 2004.  Mense, 1 Vet. App. 
at 356.  The medical evidence of record also does not suggest 
any relationship between the disabilities and active service.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that 
the question of whether the veteran's disability is 
etiologically related to his service requires competent 
medical evidence).  Although the veteran testified that the 
claimed disabilities were due to active service, he is not 
competent to provide such a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Accordingly, service 
connection for cataracts, diplopia, photophobia, eczema, 
tinea cruris and pedis, skin cancers, keratosis, and boils is 
not warranted.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






ORDER

Service connection for cataracts is denied.

Service connection for diplopia is denied.

Service connection for photophobia is denied.

Service connection for sterility is denied.

Service connection for eczema is denied.

Service connection for tinea cruris and pedis is denied.

Service connection for skin cancers is denied.

Service connection for keratosis is denied.

Service connection for boils is denied.

Service connection for acne is denied.

Service connection for extremely dry skin is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


